Citation Nr: 0635224	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  03-22 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a left hip 
disability, to include left hip scar.

2.  Entitlement to service connection for lumbar spondylosis 
with disc bulge L4/L5, degenerative disc disease L5/S1, with 
radiculopathy to the right leg (low back disability), to 
include as secondary to the left hip disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from May 1965 until January 
1967.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from May 2002 and September 2003 rating decisions 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Reno, Nevada.

In January 2004, a Travel Board hearing at the RO was held 
before the undersigned and a transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  A left hip disability is not shown to be related to 
active service, nor did arthritis manifest until many years 
after service.

2.  A low back disability was not present during active 
service and the initial manifestation of such a disorder 
occurred many years after such service.     


CONCLUSIONS OF LAW

1.  A left hip disability was not incurred in or aggravated 
by active service, nor may left hip arthritis be presumed to 
have been incurred in or aggravated during such service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).

2.  A low back disability was not incurred in or aggravated 
by active service, nor may lumbar spine arthritis be presumed 
to have been incurred in or aggravated during such service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
April 2001, July 2002, November 2004, and April 2006 letters 
from VA to the appellant.  These letters informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit pertinent evidence and/or 
information in his possession to the AOJ.  Additionally, the 
April 2006 correspondence informed the veteran as to the law 
pertaining to the assignment of a disability rating and 
effective date as the Court required in Dingess/Hartman.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because the VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claims, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice was 
harmless error.  While the notice provided to the veteran was 
not completed prior to the first AOJ adjudication of the 
claims, the notice was provided by the AOJ prior to the 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and 
Dingess/Hartman.  After the notice was provided, the case was 
readjudicated and several Supplemental Statements of the Case 
were provided to the veteran.  The veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, and to respond to VA notices.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial to him.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the Board observes that 
the veteran was notified by an April 2001 letter that his 
original VA claims folder could not be located.  The record 
does contain a report of the medical history and a report of 
entrance examination, both dated in May 1965.  The Board 
notes that this case was remanded in December 2004 and 
attempts have been made to obtain the missing records via the 
veteran and other channels.  Currently, the record does 
include a December 1966 medical board report describing a 
physical examination of the veteran and listing the reason 
for his discharge along with service personnel records.  The 
claims folder also contains reports of post-service VA 
treatment and examination.  Additionally, the claims file 
contains the veteran's own statements in support of his 
claims, to include testimony provided at a January 2004 
hearing before the undersigned.  It is noted that the 
veteran's service medical records are largely unavailable.  
In such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (finding that the 
Board has a heightened duty in a case where the service 
medical records are presumed destroyed).

A review of the claims file indicates that the veteran's 
service and post-service private medical records were 
requested.  An April 2005 response from Mercy Hospital stated 
that it was unable to locate the veteran's account.  Further, 
a June 2005 response to an inquiry for the veteran's 
personnel file indicated that DPRIS is negative for images 
for this veteran.   However, as noted above, the medical 
board report providing the details of the veteran's discharge 
is of record as well as some service personnel records and 
the entrance examination.  Based on the foregoing, it is not 
felt that additional efforts are required under the VCAA to 
reconstruct the claims folder.  Indeed, it appears further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (finding that further development 
would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

Further regarding the duty to assist, the Board notes that 
the veteran's representative argued, in the August 2006 post-
remand brief, that the veteran should be afforded a VA 
examination to determine whether the veteran's current back 
disability is secondary to his current left hip disability 
including a scar that was noted upon entrance to active 
service.  The Board finds that a remand for an examination is 
not necessary.  In so finding, and as will be discussed 
below, the Board observes that since the veteran was 
discharged from active duty in January 1967, there has been 
no continuity of symptomatology as the record is void of 
complaints or treatment for his low back disability for over 
30 years.  The Board is thus of the opinion that further 
assistance, to include the scheduling of an examination, is 
not required, as no reasonable possibility exists that with 
such assistance any claim could be substantiated.  See 
38 U.S.C.A. § 5103A.  Again, it appears that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  See Soyini, 1 Vet. App. at 
546. 
 
Additionally, the Board has carefully reviewed the veteran's 
other statements and concludes that he has not identified any 
further evidence not already of record.  The Board is of the 
opinion that all available evidence that could substantiate 
the claims has been obtained based the above discussion and 
that all relevant facts have been properly and sufficiently 
developed and no further development is required to comply 
with the duty to assist the veteran in developing the facts 
pertinent to his appeal.  Hence, VA's duty to assist the 
veteran in the development of his claims has been satisfied.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.     
 
Legal criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
on a presumptive basis may also be granted for arthritis when 
that disorder is manifested to a compensable degree within 
one year after service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1111, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

In the present case, the clinical evidence establishes that 
the veteran currently has a left hip disability and a low 
back disability.  These matters are not in dispute, and 
Hickson element (1) is met with regard to both of the 
disabilities that are the subject of this appeal.

Initially, the Board notes that X-rays taken in May 2003 
indicate that the veteran has osteoarthritis in the left hip.  
However, X-rays taken in February 2006 reveal no 
osteoarthritis in the left hip.  Regarding the low back 
disability, X-rays from February 2002 reveal bilateral facet 
osteoarthritic changes.  With respect to both claims, the 
evidence of record fails to establish any clinical 
manifestations of arthritis of the left hip or low back 
within the applicable time period.  Thus, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied for either claim.  See 
38 C.F.R. §§ 3.307, 3.309.

I.  Service connection- left hip

In considering the second element of service connection, that 
of in-service incurrence or aggravation, the Board must first 
determine whether a left hip disability existed prior to the 
veteran's service.  Under 38 U.S.C.A. § 1111, a veteran is 
afforded a presumption of sound condition upon entry into 
service, except for any defects noted at the time of 
examination for entry into service.  That presumption can be 
rebutted by clear and unmistakable evidence that such a 
disability existed prior to service and was not aggravated by 
service.  See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); 
Green v. Derwinski, 1 Vet. App. 320, 322 (1991).  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2006).

In assessing whether the veteran was in sound condition upon 
entry into service, the veteran's entrance examination, dated 
in May 1965, has been reviewed.  The Board notes that the 
veteran's clinical entrance examination showed that he had a 
burn scar.  The examiner noted "burn scars in no way 
interfere with motion or strength of [extension?]."  On the 
contemporaneous report of medical history, the veteran noted 
that he was burned at the age of three by coffee on his left 
hip.  He stated that the scar is "never any trouble."   

Given the evidence detailed above, the Board finds that the 
presumption of soundness operates here.  Indeed, based on the 
clinical opinion regarding the burn scar, there is no basis 
for finding that that veteran had any chronic left hip 
disability on entrance to service.  Rather, the evidence 
suggests that such prior injury had resolved by the time of 
the veteran's enlistment.  Moreover, there is no clear and 
unmistakable evidence to rebut the presumption here.  Based 
on the above, the veteran is deemed to have been in sound 
condition upon entry into active service.  As such, the 
appropriate inquiry is whether a left hip disability was 
incurred, rather than aggravated, during active duty.

With respect to an in-service incurrence, the veteran has 
stated that while he was in a South American jungle for 
training the hot, humid environment caused arthritis in his 
left hip.  As discussed above, the veteran's claims folder 
could not be located.  However, a medical board report in 
December 1965 is of record.  The report notes that the 
veteran had little difficulty with the scar until entering 
service.  After he entered active duty, the report stated the 
scar had become macerated and quite excoriated.  Physical 
examination of the hip found it to be essentially negative 
except for the hip scar, which measured 20 centimeters by 25 
centimeters.  Moderate stiffness was noted with prolonged 
exercise.  The veteran was discharged with the diagnosis of 
burn, heat, 3rd degree, old, left hip and thigh, without 
service aggravation.  The medical board also opined that the 
scar was neither incurred in nor aggravated by active 
service.

The competent clinical evidence of record does not establish 
that the veteran's left hip disability began in, or is, 
causally related to his military service.  When the question 
was posed in February 2006, the VA examiner stated that the 
veteran's exposure to jungle humidity and temperatures would 
not be expected to cause any arthritic condition.  Indeed, 
the examiner opined that the veteran's present left hip 
condition "would be as it is today even absent his military 
service."  He further commented that the veteran has no 
limitations regarding activities secondary to his left hip 
disability and had no specific treatment directed towards his 
left hip during service.  The examiner also opined that the 
veteran's complaints of severe pain in the left hip are not 
consistent with the examination, which revealed no muscle 
wasting, a normal left hip X-ray, and a full, easy range of 
motion.  The Board finds this examiner's opinion to be highly 
probative because the VA examiner had access to the veteran's 
claims folder and a detailed rationale was provided.  See 
Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating 
that factors for assessing the probative value of a medical 
opinion are the physician's access to the claims folder and 
the thoroughness and detail of the opinion).  Moreover, the 
Board finds that his findings are consistent with the 
evidence of record.  38 C.F.R. § 4.2 (2006).

In an August 2006 brief by the appellant's representative, it 
is claimed that the veteran should be afforded a VA skin 
examination to determine the current nature of his left hip 
scar and whether the scar resulted in a medical discharge.  
The Board notes that the February 2006 VA examination 
addressed this issue.  Upon physical examination, the 
examiner commented that the scar was well-healed and measured 
9 inches by 6 inches over the lateral aspect of the left hip.  
No sores or skin defects were noted.  The examiner further 
reported that there was no adherence to underlying 
structures.  As the scar was asymptomatic upon examination, 
the Board finds that a remand for an examination is not 
necessary because it would serve no useful purpose and only 
further delay this case, which has already been remanded.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (stating 
that remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  The Board also notes the 
veteran did not voice any complaints related to the scar at 
the recent VA examination.  Based on the evidence from the 
February 2006 examination, the Board finds the veteran does 
not suffer from a current left hip scar disability.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (noting 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability).  As such, service connection is 
not warranted for the left hip scar.  The Board thus finds 
that the appellant is not prejudiced here because the basis 
for the denial in the present case is no current disability.  

In conclusion, the evidence of record fails to demonstrate 
that the veteran's left hip disability was causally related 
to active service.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

II.  Service connection- low back 

As noted at the outset, the Board finds that the veteran has 
a current low back disability.  See March 2000 MRI and 
February 2002 spinal X-rays.

The Board has previously discussed the fact that the 
veteran's claims folder was lost and has been reconstructed 
as fully as possible.  The May 1965 clinical entrance 
examination, of record, does not reveal that the veteran 
suffered from any low back problems upon entrance to active 
service.  Notwithstanding the absence of service medical 
records, the Board still finds that service connection is not 
warranted, as will be discussed below.     

The Board observes that VA outpatient treatment records dated 
in February 2000, July 2002, and August 2002 all noted that 
the veteran fell in approximately 1997 or 1998 and that this 
is when his chronic back pain began.  Notwithstanding those 
treatment records, it is also significant to point out that 
the evidence of record establishes that no medical findings 
regarding the veteran's low back disability were made until 
March 2000.  The Board observes that these complaints and 
findings are over 30 years after being discharged from active 
service.  The Board further notes that the lapse of time 
between service separation and the earliest documentation of 
current disability is a factor for consideration in deciding 
a service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  Therefore, in the absence of 
demonstration of continuity of symptomatology, the Board 
finds that the initial demonstration of a low back disability 
many years after the veteran's discharge from service, to be 
too remote from service to be reasonably related to it.  
Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against a grant of service 
connection on a direct basis.

The Board has also considered the veteran's claim of 
entitlement to service connection on a secondary basis.  A 
disability which is proximately due to or the result of a 
service-connected disability shall be service-connected.  See 
38 C.F.R. § 3.310(a).  Furthermore, the Board has considered 
Allen v. Brown, 7 Vet. App. 439, 448 (1995), which holds that 
additional disability resulting from the aggravation of a non 
service-connected condition by a service-connected condition 
may be service-connected under 38 C.F.R. § 3.310(a).  
However, the veteran is not service connected for any 
disability.  Thus, the aggravation test of Allen is 
inapplicable here and secondary service connection is not 
possible.

The veteran, including during the January 2004 hearing, has 
expressed a belief that his current disability is causally 
related to active service.  The Board notes that the veteran 
can attest to factual matters of which they had first-hand 
knowledge, e.g., experiencing pain in service and witnessing 
events.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran has not been shown to possess 
the requisite skills necessary to be capable of making 
medical conclusions.  Thus, his statements do not constitute 
competent medical evidence and lack probative value.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

In conclusion, the evidence fails to demonstrate that the 
veteran's current low back disability is related to active 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a left hip disability 
is denied.

Entitlement to service connection for lumbar spondylosis with 
disc bulge L4/L5, degenerative disc disease L5/S1, with 
radiculopathy to the right leg, to include as secondary to 
the left hip disability, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


